Citation Nr: 1501612	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  10-29 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a fracture, right distal tibia and fibula (hereinafter "right ankle disability"), currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of fractures, right second and third metatarsal heads (hereinafter "right foot disability") currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and B.R.


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to May 1996.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In August 2011, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of that hearing has been associated with the claims file.  

This matter was previously before the Board in January 2012.  At that time, the Board determined that, based on Rice v. Shinseki, 22 Vet. App. 124 (1996), the issue of entitlement to TDIU had been raised.  The Board remanded the TDIU and increased rating claims for further development.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right foot disability has been manifested by pain, limitation of motion of the second and third digits, and degenerative arthritis; collectively, these symptoms are suggestive of a severe disability.

2.  For the entire appeal period, the Veteran's right ankle disability has been manifested by pain with dorsiflexion limited to 5 degrees, and plantar flexion that was limited to 25 degrees, at worst; collectively, these symptoms are suggestive of a moderate ankle disability.

3.  The probative evidence of record does not show that the Veteran is unable to secure and maintain substantially gainful employment as a result of his service-connected disabilities; the Veteran is currently employed.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating for a right foot disability are met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 20 percent rating for a right ankle disability are met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2014).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.341, 4.1, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in August 2008, sent prior to the initial unfavorable rating decision issued in March 2009, advised the Veteran of the evidence and information necessary to substantiate his claims for increased ratings, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

As regards the claim for a TDIU, in a June 2012 post-rating letter, sent pursuant to the Board's January 2012 remand, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a TDIU, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

Relevant to the duty to assist, the Veteran's VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2011 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Information was solicited regarding the nature and severity of the Veteran's disabilities, to include all symptoms, manifestations, and complications he believed were associated with such disabilities.  Moreover, the hearing involved a discussion of the treatment for such disabilities, as well as the impact such disability has on the Veteran's daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion suggested that there may have been a worsening of the Veteran's disability on appeal, the Board remanded this issue in January 2012 in order to obtain updated treatment records and afford him a contemporaneous VA examination.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

As noted above, the Board sought further development of the claims in January 2012.  The January 2012 remand directed the AOJ to schedule the Veteran for a VA examination and to obtain outstanding VA treatment records.  As a result of such remand directives, the AOJ obtained outstanding treatment records.  Further, the Veteran was afforded a VA examination for his foot and ankle disabilities in June 2012.  The Board finds that the June 2012 examination report addresses the nature and severity of all manifestations of the Veteran's disabilities on appeal.  Therefore, the Board finds that the AOJ has substantially complied with the January 2012 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

By way of background, the evidence reflects that the Veteran suffered fractures of the right tibia and fibula and the second and third metatarsals during service.  In August 1996, the RO granted service connection for such disabilities.  In August 2008, the Veteran filed a claim for an increased rating for residuals of a fractured right tibia and fibula, evaluated as 10 percent disabling, as well as an increased rating for residuals of fractured right second and third metatarsal heads, right medial cuneiform, evaluated as 10 percent disabling.  The Veteran has asserted that his service-connected disabilities are more severe than what is reflected in a 10 percent rating for each disability.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Descriptive words such as "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Id.

Factual Background

The Veteran underwent VA examination in September 2008.  He complained of right ankle and right foot pain, stiffness, and dysfunction.  His symptoms were present at rest, standing, and walking.  Flare-ups occurred approximately once per week, lasting one day, during which time he experienced more pain and limitations.  He wore special orthopedic corrective shoes and used a cane.  He was able to stand for three hours and could walk for up to four hours.  There was no history of subluxation or inflammatory arthritis.  He was able to fulfill his activities of daily living without significant restrictions.  The Veteran worked as an auditor and missed approximately one month of work in the last year when he underwent surgery for his right foot.  He walked with a slight limp.  Range of motion testing of the right second toe revealed 70 degrees of extension and 10 degrees of flexion of the MTP joint.  There was no PIP movement, and there was 10 degrees of both extension and flexion of the DIP joint.  There was some slight swelling and tenderness of the right ankle.  Palpation elicited no abnormality of temperature or crepitus.  Range of motion of the right ankle was 15 degrees of dorsiflexion and 25 degrees of plantar flexion.  There was a bony prominence and swelling over the medial aspect of the midfoot.  There was tenderness over the distal second metatarsal and right second toe.  

The Veteran was afforded a VA examination in April 2010.  He complained of worsening right foot and ankle pain, stiffness, and dysfunction.  His symptoms were present at rest, standing, and walking.  He reported approximately two flare-ups each week, lasting on average five hours.  He used a walking stick and had corrective shoes with a built-in orthotic.  The examiner noted that the Veteran can stand for three to six hours a day and can walk for 30 minutes.  He could bathe, dress, and eat, but his driving was limited to approximately 15 to 20 minutes.  At the time of the examination, he worked as an auditor and did not miss any days of work in the prior six months.  He walked with a slight limp.  The examiner noted that the Veteran had a gross deformity and bony prominence and swelling over the right medial mid foot.  There was no suggestion of abnormal weight-bearing regarding the plantar surface of the foot.  Range of motion testing of the right second toe revealed 70 degrees of extension and 10 degrees of extension and 10 degrees of flexion of the MTP joint.  There was no PIP movement, and there was 10 degrees of both extension and flexion of the DIP joint.  The right ankle showed no significant abnormality of color or deformity.  There was minimal swelling and palpation elicited slight tenderness.  The os calcis was in normal alignment with the long axis of the tibia-fibula.  The range of motion of the right ankle was 5 degrees of dorsiflexion and 25 degrees of plantar flexion, with pain.  There was no change in range of motion following repetitive use testing.  The examiner noted that MRI results revealed osteoarthritic changes along the medial aspect of the foot, disruption of the anterior talofibular ligament, and placement and removal of internal fixation hardware.  X-rays of the right ankle revealed osteoarthritis of the midfoot. 

March 2011 VA treatment records reveal that the Veteran requested either surgery or amputation of the second digit of his right foot.

At the Veteran's August 2011 Board hearing, he reported that his right foot is a little sore in the morning and gets progressively worse throughout the day.  He stated that his foot is swollen by the end of the day.  He did not report any problems with his right knee.

May 2012 VA treatment notes show that the Veteran's right second toe was not acutely uncomfortable.  

The Veteran was afforded a VA examination in July 2012.  The examiner noted that the Veteran sustained an open comminuted fracture to his right distal tibia-fibula and a right foot fracture requiring four surgeries to the foot initially.  In addition, the Veteran had three additional surgeries in the past five to ten years.  The Veteran reported flare-ups of increased pain and stiffness of the right ankle on average ten times a month, each lasting a day.  Range of motion of the right ankle was limited to 30 degrees of plantar flexion, with objective evidence of painful motion beginning at 20 degrees.  Right ankle dorsiflexion was limited to 10 degrees, with objective evidence of painful motion beginning at 0 degrees.  There was no additional limitation of motion after repetitive use testing.  As to functional loss, the examiner noted that the Veteran had less movement than normal and pain on movement.  The Veteran did not have localized tenderness or pain on palpation of the joints/soft tissue and his ankle strength was normal.  There was no evidence of joint instability or ankylosis.  The examiner noted that the Veteran had a scar related to his ankle disability, but the scar was not painful and/or unstable, and the total area of the scar was not greater than 39 square cm.  The Veteran reported that he regularly used a cane and orthotics for both his foot and ankle condition.  

As to the Veteran's right foot disability, the examiner noted that the Veteran had diagnoses of second and third metatarsal fractures and osteoarthritis of the foot.  Imaging studies revealed degenerative changes along the medial aspects of the foot.  The examiner found that the Veteran's right foot disability was severe in nature.  MTP range of motion of the right second toe was 0 degrees of flexion and 70 degrees of extension.  Range of motion of the PIP joint of the right second toe was 0 degrees of flexion and extension, and range of motion of the DIP joint was 10 degrees of flexion and 0 degrees of extension.  MTP range of motion of the right third toe was 30 degrees of flexion and 70 degrees of extension.  Range of motion of the PIP joint of the right third toe was 70 degrees of flexion and 0 degrees of extension, and range of motion of the DIP joint was 40 degrees of flexion and 15 degrees of extension.  Imaging studies of the right foot revealed degenerative arthritis of the navicular cuneiform joints of the midfoot and post-surgical changes of the second digit.

The July 2012 examiner noted that the Veteran was employed as an auditor until February 2012 but was terminated because he took an 8 minute break to relieve symptoms of his foot and ankle.  At the time of the July 2012 examination, the Veteran was employed as a stocker.   The examiner noted that the Veteran's employability was restricted in that he could drive for only 15 minutes at a time and can stand for 8 hours, but he requires three to five breaks during that time period to rest his ankle and foot.  

Right Foot Disability

The Veteran's right foot disability is currently assigned a 10 percent rating, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Under Diagnostic Code 5284, moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent evaluation requires moderately severe residuals.  A 30 percent rating requires severe residuals.  Actual loss of use of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014).

Considering the pertinent evidence in light of the above, the Board finds that a 30 percent rating is warranted for the entire appeal period.  The Board notes that the July 2012 examiner specifically stated that the Veteran's right foot disability was severe in nature.  The Board acknowledges that the September 2008 and April 2010 examination reports do not indicate the severity level of the Veteran's foot disability.  However, the Board finds that the description of the Veteran's right foot disability in the September 2008 and April 2010 examination reports is not vastly different from that shown on examination in July 2012.  In this regard, the Veteran's range of motion of the right second toe was similar at each examination.  Further, the Veteran's description of the functional impairment of his right foot disability was similar at each examination.  Thus, based on the aforementioned evidence, the Veteran is entitled to an increased disability rating of 30 percent for his right foot disability pursuant to Diagnostic Code 5284.  

However, the Veteran is not entitled to a disability rating in excess of 30 percent for his right foot disability.  The Board notes that under Diagnostic Code 5285, a 40 percent rating is warranted when there is actual loss of use of the foot.  The Board notes that the Veteran does not contend that he experiences actual loss of use of the foot.  Furthermore, the examination reports of record do not indicate that the Veteran has suffered actual loss of use of the foot or that the Veteran's symptoms more closely approximate the criteria for that rating.  

The Board also finds that no higher rating is warranted under any other applicable provisions of VA's rating schedule.  The Board observes that, without actual loss of use of the foot, the 30 percent evaluation assigned herein is the maximum rating for any unilateral foot disability under the various diagnostic codes for the feet.  The Board further notes that the 30 percent rating assigned is based on consideration of all functional impairment associated with the Veteran's right foot disability.  Finally, the Board finds that any additional separate rating for the Veteran's right foot disability would result in double compensation for the same symptomology in violation of anti-pyramiding provisions.  See 38 U.S.C.A. § 1155, 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Right Ankle Disability

The Veteran's right foot disability is currently assigned a 10 percent rating, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Diagnostic Code 5262 pertains to impairment of the tibia and fibula.  A 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability; and a 40 percent rating is warranted where there is nonunion of the tibia and fibula with loose motion, requiring a brace.

The Board initially notes that the medical evidence does not specifically indicate that the Veteran has malunion of the tibia and fibula, as required for an evaluation under these criteria.  However, as the Veteran suffered an ankle fracture involving the tibia and fibula, the Board will afford the Veteran the full benefit-of-the-doubt and assume that the residuals of such fracture involve malunion of the tibia and fibula.  As such, Diagnostic Code 5262 is for application.

Normal ankle dorsiflexion is from 0 to 20 degrees and normal plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Considering the pertinent evidence in light of the applicable legal authority, to include the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a 20 percent rating, but no higher, is warranted for the entire appeal period.  

In this regard, the Board notes that the Veteran's right ankle disability has been manifested by pain, stiffness, and limitation of motion.  The Veteran's range of motion of his right ankle has been, at worst limited to 5 degrees of dorsiflexion and 25 degrees of plantar flexion, as measured at the April 2010 VA examination.  Such limitation of motion and symptoms of pain most closely approximate a moderate ankle disability.  As such, the Board finds that a 20 percent rating is warranted under Diagnostic Code 5262.

However, the criteria for a rating greater than 20 percent for the Veteran's ankle disability has not been met at any time pertinent to this appeal.  In this respect, the credible lay and medical evidence establishes that the Veteran's right ankle disability is not manifested by symptoms that result in more than an overall moderate disability.  Notably, there is no evidence of, or disability comparable to, malunion of the tibia or fibula with marked knee or ankle disability, or nonunion of the knee with loose motion, requiring an ankle brace, to warrant a 30 percent or 40 percent rating under Diagnostic Code 5262, respectively.  

The Board also finds that no higher rating is warranted under any other potentially applicable provision of VA's rating schedule providing for a rating in excess of 20 percent.  Absent evidence of any ankle ankylosis, Diagnostic Code 5270 is not for application.  The Board also notes that there is no evidence of any knee disability.  Thus, Diagnostic Codes 5256 - 5261 are not for application.

The Board notes that, at his August 2011 hearing, the Veteran reported that his right leg is shorter than his left leg.  October 2008 VA treatment notes indicate that the patient's right leg did not measure shorter than his left leg.  However, May 2012 VA treatment notes indicate that the Veteran's right leg was 3/8 inch shorter than his left leg most likely due to lumbar scoliosis.  However, the Veteran's leg length discrepancy has not been identified as being at least 2.5 inches to warrant a higher evaluation under Diagnostic Code 5275.  A Note to Diagnostic Code 5275 specifically directs that this rating is not to be combined with other ratings for fracture or faulty union of the same extremity; thus, a separate rating cannot be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5275 (2014). 

The Board notes that the 20 percent rating assigned is based on consideration of all functional impairment associated with the Veteran's right ankle disability.  Finally, the Board finds that any additional separate rating for the Veteran's right ankle disability would result in double compensation for the same symptomology in violation of anti-pyramiding provisions.  See 38 U.S.C.A. § 1155, 38 C.F.R. § 4.14; see also Brady, 4 Vet. App. at 206.

Other Considerations

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's right ankle or right foot disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's right ankle and right foot disabilities at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  The descriptive criteria such as slight, moderate, and marked, and moderate, moderately severe, and severe, as well as the provisions of 38 C.F.R. §§ 4.40 and 4.45, allow for consideration of all aspects of each disability in assigning the appropriate disability rating.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the Veteran's right ankle and foot disabilities at issue. 

The Board further notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional right ankle or foot impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of any claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

In order to establish entitlement to TDIU due to service-connected disability(ies), there must be impairment so severe that an average person is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director, Compensation and Pension (C&P) Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  The Court has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran's service-connected disabilities are as follow: right ankle disability, rated as 30 percent disabling; right foot disability, rated as 20 percent disabling; left shoulder strain, rated as 10 percent disabling; right shoulder strain, rated as 10 percent disabling; cervical neck strain, rated as 10 percent disabling; and scars of the left occipital scalp and right leg and foot, each rated as noncompensable.  His combined disabling rating is 60 percent.  As the Veteran's service-connected disabilities all arose from the same incident during service, they are considered as one disability for TDIU purposes.  Thus, the Veteran meets the schedular criteria for consideration of a total rating under 38 C.F.R. § 4.16(a).  The determinative issue is whether the Veteran was shown to be unable to secure and follow a substantially gainful occupation because of his service-connected disabilities.

The Board notes that the Veteran has been employed during the entire appeal period.  November 2007 VA treatment records indicate that the Veteran worked as an auditor.  He reported at his September 2008 VA examination that he was currently employed.  During VA treatment in March 2009, the Veteran stated that he felt he could work without restriction.  At his August 2011 Board hearing, the Veteran reported that he was currently employed.  The Board notes that the July 2012 VA examiner indicated that the Veteran had some restrictions on employment and was terminated in February 2012 from his prior job because he took a break to relieve his symptoms.  However, at the time of his July 2012 examination, he was currently employed in another position. 

Accordingly, as the Veteran is currently employed, and has been for many years, the evidence does not show that he is unable to secure and follow a substantially gainful occupation.  Although the July 2012 examiner noted that the Veteran was terminated from a prior job, given the fact that he was subsequently able to find employment, and maintain this employment, the Board finds that the Veteran was able to secure and follow a substantially gainful occupation throughout the course of the appeal.  

Under these circumstances, the Board finds that the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert, supra.




(Continued on next page)







ORDER

A 30 percent rating for a right foot disability is granted, subject to the legal authority governing the payment of compensation.

A 20 percent rating for a right ankle disability is granted, subject to the legal authority governing the payment of compensation.

A TDIU is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


